Citation Nr: 1426862	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel








INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This appeal is before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

January and February 2006 VA treatment records reflect that chest X-rays showed some scarring and fibrosis.  Computed tomography (CT) scan revealed severe architectural distortion, fibrosis, and bronchiectasis with panlobular emphysema in multilober distribution, and focal mass in the posterior segment of the right upper lobe.  Pulmonary function tests revealed severe COPD.

March to June 1969 service records reflect that the Veteran was treated for pulmonary sarcoidosis, first diagnosed in October 1968, within a year of the Veteran's separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a). 

Therefore, a medical opinion is required to determine the relationship, if any, between the Veteran's pulmonary sarcoidosis in 1968 and 1969 and any current lung disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any lung disability.  The claims file and a copy of this Remand must be reviewed by the examiner.

Following a review of the claims file and the examination results, the examiner should diagnose any current lung disabilities.  For any disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disability is related to service and/or the Veteran's pulmonary sarcoidosis for which he received treatment in 1968 and 1969.

A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

